Case 4:15-cv-00054-AWA-RJK Document 211 Filed 04/19/19 Page 1 of 2 PageID# 3426



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Newport News Division

 GAVIN GRIMM,

      Plaintiff,

 v.                                                 Case No. 4:15-cv-54

 GLOUCESTER COUNTY SCHOOL
 BOARD,

      Defendant.


                   GLOUCESTER COUNTY SCHOOL BOARD’S RESPONSE TO
                    PLAINTIFF’S MOTION TO FILE EXHIBITS UNDER SEAL

          NOW COMES the Gloucester County School Board (“School Board”), by counsel, and

 hereby notifies the Court that the School Board does not object to the Plaintiff’s Motion to File

 Exhibits Attached To Reply Memorandum Under Seal (ECF Doc. 204).



                                                       GLOUCESTER COUNTY SCHOOL
                                                       BOARD

                                                       By Counsel




 /s/
 David P. Corrigan (VSB 26341)
 Jeremy D. Capps (VSB No. 43909)
 Attorney for Gloucester County School Board
 Harman, Claytor, Corrigan & Wellman
 P.O. Box 70280
 Richmond, Virginia 23255
 804-747-5200 - Phone
 804-747-6085 - Fax
 dcorrigan@hccw.com
 jcapps@hccw.com



                                                1
Case 4:15-cv-00054-AWA-RJK Document 211 Filed 04/19/19 Page 2 of 2 PageID# 3427




                                       CERTIFICATE

        I hereby certify that on the 19th day of April 2019, I filed a copy of the foregoing

 document with the Clerk of the Court using the CM/ECF system, which will automatically send

 a Notice of Electronic Filing to all counsel of record.


                                               /s/
                                               David P. Corrigan (VSB 26341)
                                               Jeremy D. Capps (VSB No. 43909)
                                               Attorney for Gloucester County School Board
                                               Harman, Claytor, Corrigan & Wellman
                                               P.O. Box 70280
                                               Richmond, Virginia 23255
                                               804-747-5200 - Phone
                                               804-747-6085 - Fax
                                               dcorrigan@hccw.com
                                               jcapps@hccw.com




                                                   2
